Citation Nr: 1222949	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue as certified to the Board is entitlement to service connection for bilateral hearing loss.  The record shows that entitlement to service connection for this disability was first denied in a May 2003 rating decision which is final.  After the Veteran requested that his claim be reopened in September 2007, the RO determined that new and material evidence had been submitted, reopened the claim, and denied service connection after consideration on a de novo basis.  

However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  The issues on the first page of this decision have been framed accordingly. 


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied in a May 2003 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof.  

2.  Evidence received since May 2003 includes information that was not previously considered, which addresses the reason for the previous denial, and which provides a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, current hearing loss is related to active service.  

CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  Evidence received since May 2003 is new and material.  38 C.F.R. § 3.156(a) (2011). 

3.  Bilateral hearing loss was incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the veteran. 

Service Connection for Hearing Loss

The Veteran contends that he has submitted new and material evidence to reopen his previously denied claim for service connection for bilateral hearing loss.  He notes that he served in an artillery unit, and argues that his hearing loss is the result of acoustic trauma he sustained during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

New and Material Evidence

Service connection for bilateral hearing loss was denied in a May 2003 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a May 2003 letter.  He did not submit a notice of disagreement with this decision.  Therefore, the May 2003 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered by the May 2003 rating decision consisted of the Veteran's service treatment records.  Service connection was denied on the basis that he had normal hearing at separation, and there was no evidence to show that he currently has hearing loss that is related to service.  

The evidence received since May 2003 consists of audiograms from testing conducted by the Veteran's employer dating through January 2002; a private audiogram and medical opinion that relates the Veteran's hearing loss to active service; and a May 2009 VA examination that shows the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  

The Board finds that the evidence received since May 2003 is both new and material.  It is new in that it contains information that was not previously considered.  It is material because this information shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385, which was a reason for the previous denial.  As the Veteran has submitted new and material evidence, his claim is reopened. 

The Board will now proceed to consider the Veteran's claim on de novo basis.  

De Novo Consideration

The Veteran's DD 214 confirms that he served in an artillery unit.  

The Veteran's service treatment records are negative for a diagnosis of or complaints regarding hearing loss.  His January 1964 entrance examination found normal hearing.  His September 1966 discharge examination showed that all auditory thresholds were within normal limits.  The Veteran denied having any ear, nose, or throat problems on a Report of Medical History obtained at that time.  

The post service medical records include audiograms conducted by the Veterans' employer.  These date from March 1990 to January 2002, although the results of a July 1985 audiogram are included in the March 1990 report as a reference.  These records show that the Veteran had hearing loss that meets the standards of 38 C.F.R. § 3.385 in the right ear as of July 1985, and bilateral hearing loss that meets these standards as of January 2002.  

The evidence also includes an evaluation conducted in August 2008 by a medical doctor who is an ear, nose, and throat specialist.  The audiogram shows that the Veteran had an auditory threshold of 65 decibels at 4000 Hertz for the right ear and 55 decibels at 4000 Hertz for the left ear, which meets the standard of 38 C.F.R. § 3.385.  A September 2008 letter from this doctor notes that the Veteran was exposed to explosions and extremely loud noises during his military service.  He opined that the Veteran demonstrates normal to moderate to severe sensorineural hearing loss due to the explosions and loud noises in the military.  

The Veteran was also examined by a VA audiologist in May 2009.  The claims folder was reviewed by the examiner.  The Veteran reported being exposed to weapon fire in the military in the form of 8 inch artillery guns and his M-16.  After service the Veteran had done welding and reported exposure to welding machines, both diesel and electric.  The diagnoses included severe sensorineural hearing loss at 3000 to 4000 Hertz.  The Veteran was also experiencing tinnitus, which the examiner stated was likely to be a symptom of hearing loss.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to noise exposure in service.  However, the examiner also opined that it was less likely than not that hearing loss was related to military service.  This opinion was based on the normal hearing noted on the entrance and separation examinations, without evidence of significant change in hearing between the two examinations.  The September 2008 private opinion was reviewed, and the examiner noted that the doctor did not have access to the Veteran's service treatment records such as the normal hearing examination at discharge and did not take into account post service noise exposure before providing the opinion.  

The Veteran is competent to report that he was exposed to acoustic trauma during active service, and the Board finds these reports to be credible and supported by his DD 214.  

The medical evidence also shows that the Veteran has a current diagnosis of bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385.  

The final element required to establish service connection is evidence of a relationship between the acoustic trauma in service and the current bilateral hearing loss.  The Board finds that evidence of such a relationship is in relative equipoise, and that therefore service connection is warranted. 

There are two medical opinions that address whether or not the Veteran's hearing loss is related to the acoustic trauma he sustained in service.  The September 2008 opinion from the private doctor finds that there is such a relationship, while the May 2009 opinion from the VA audiologist finds that there is not.  Neither of these opinions is perfect.  

As noted by the VA audiologist, the September 2008 private doctor did not discuss the Veteran's normal hearing at discharge or his post service noise exposure.  On the other hand, as noted by the Veteran's representative, the May 2009 VA audiologist did not explain how he could find that the Veteran's tinnitus is due to his hearing loss and opine this tinnitus was related to acoustic trauma in service, but then opine that the hearing loss which causes the tinnitus is not related to the acoustic trauma in service.  The private medical doctor with a specialty in diseases of the ear, nose, and throat who provided the positive opinion has at least an equivalent level of expertise as the VA audiologist, who holds a Ph.D.  The two opinions are in equipoise, and the benefit of the doubt must be resolved in favor of the Veteran on the matter of whether or not his hearing loss is related to acoustic trauma during service.  Therefore, entitlement to service connection for bilateral hearing loss is established. 

ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss; the appeal is granted. 

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


